DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Travis Sumpter on 4/25 and 4/27/2022.

The application has been amended as follows, with Claims 1, 12, and 22 being replaced with the following, amended claims:

1. (Currently Amended) A medical apparatus, comprising: 
(a) a medical instrument, which is configured to move within a passage in a body of a patient; 
(b) a position tracking system, which is configured to track coordinates of the medical instrument within the body; 
(c) a display screen; and 
(d) a processor, which is configured to:
		(i) obtain, based on a threedimensional (3D) computerized tomography (CT) image, 3D voxel data representative of at least a part of the body within a common frame of reference,
		(ii) receive a start point and a termination point associated with the passage,
(iii) calculate, based on the 3D voxel data, a 3D path of the medical instrument through the passage from a given the start point to the termination point,
(iv) identify, based on the 3D voxel data, one or more turning points along the 3D path that exceed a curvature threshold, 
(v) provide for user selection a virtual camera view for each of the one or more turning points via the display screen,
(vi) identify, based on the tracked coordinates, a desired direction of the medical instrument, and
(vii) display, on the display screen, the user selected virtual camera view comprising a virtual representation of the medical instrument relative to twodimensional (2D) CT slices, including respective 2D indications of a desired direction of the medical instrument.

12. (Currently Amended) A medical method, comprising: 
(a) tracking coordinates of a medical instrument within a body of a patient using a position tracking system, the medical instrument being configured to move within a passage in the body of the patient
(b) obtaining, based on a threedimensional (3D) computerized tomography (CT) image, 3D voxel data representative of at least a part of the body within a common frame of reference;
(c) receiving a start point and a termination point associated with the passage; 
(d) calculating, based on the 3D voxel data, a 3D path of the medical instrument through the passage from the start point to the termination point;
(e) identifying, based on the 3D voxel data, one or more turning points along the 3D path that exceed a curvature threshold; 
(f) providing, on a display screen, for user selection a virtual camera view for each of the one or more turning points;
(g) identifying, based on the tracked coordinates, a desired direction of the medical instrument; and
(h) displaying, on the display screen, the user selected virtual camera view comprising a virtual representation of the medical instrument relative to two-dimensional (2D) CT slices, including respective 2D indications of a desired direction of the medical instrument.

22. (Currently Amended) A software product, comprising a non-transient computer readable medium in which program instructions are stored, which instructions, when read by a central processing unit (CPU), cause the CPU to: 
(i) track coordinates of a medical instrument within a body of a patient using a position tracking system, the medical instrument being configured to move within a passage in the body of the patient;
(ii) obtain, based on a threedimensional (3D) computerized tomography (CT) image, 3D voxel data representative of at least a part of the body within a common frame of reference; 
(iii) receive a start point and a termination point associated with the passage;
calculate, based on the 3D voxel data, a 3D path of the medical instrument through the passage from the start point to the termination point; 
(iv) identify, based on the 3D voxel data, one or more turning points along the 3D path that exceed a curvature threshold; 
(v) provide for user selection a virtual camera view for each of the one or more turning points via a display screen; and
(vi) display, on the display screen the user selected virtual camera view comprising a virtual representation of the medical instrument relative to two-dimensional (2D) CT slices, including respective 2D indications of a desired direction of the medical instrument.


Allowable Subject Matter
Claims 1-22 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Amendment of 4/20/2022 and the interview of 4/27/2022 now properly define the claims including the tracked coordinates of the medical instrument being tracked under pathfinder visualization as well as the implementation of camera view/directional selection as well as the previously discussed curvature thresholding recitation which teaches away from the art of record (see 2008/0071141 of record). 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M. LAMPRECHT whose telephone number is (571)272-3250. The examiner can normally be reached Mon - Fri 9:00-5:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL LAMPRECHT/               Primary Examiner, Art Unit 3793